DETAILED ACTION
This action is responsive to the following communication: the response filed on 11/12/2020.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 1-20 are pending.

Information Disclosure Statement
Acknowledgment is made of Applicant's information disclosure statement (IDS) submitted on 11/12/2020.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in 
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein for a per bank refresh operation, a subsequent refresh activation is activated responsive to deactivation of a previous refresh activation, and wherein for an all-bank refresh operation, a subsequent refresh activation is activated responsive to a delayed internal control signal.
With respect to independent claim 9 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely to provide the active first refresh control signal to initiate the first per bank or all-bank refresh, and further configured to provide the active second refresh control signal for the second per bank refresh based on the third control signal and to provide the active second refresh control signal for the second all-bank refresh based on a delayed active first refresh control signal.
With respect to independent claim 12 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely providing, when the active first internal control signal is associated with the per bank refresh operation, an active second internal control signal after a first delay responsive to an end of the first refresh activation of the per bank refresh operation; and subsequently performing a second refresh activation of the per bank or all-bank refresh operation in response to the active second internal control signal.
The allowable claims are supported in at least fig. 1-3 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is (571) 272-2267.  The examiner can normally be reached on Monday-Friday, 9 AM-5 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

[AltContent: connector]					/UYEN SMET/						Primary Examiner, Art Unit 2824